DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-5, 14-15 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SUZUKI (U.S. Patent Application Publication 2014/0270692 A1).

	Regarding claim 1, SUZUKI discloses an information processing device comprising: 
an electronic processor (Paragraph [0088], FIG. 1 is a block diagram showing an example information processing system according to the first embodiment.  In FIG. 1, an information processing system 1 includes a terminal device 2, an information processing device 3, a monitor 4, and a controller device 7; paragraph [0093], the information processing device 3 includes a CPU (control unit) 5); and 
Paragraph [0093], a memory 6) comprising instructions that, when executed by 5the electronic processor cause the electronic processor to perform a set of operations (Paragraph [0093], various functions of the information processing device 3 (information processes shown in FIGS. 30 to 33) are implemented as the CPU 5 executes a predetermined information processing program using the memory 6) including
automatically determining a visual field transition path from a transition source output target view to a transition destination output target view (Paragraph [0090], the terminal device 2 is an input device that can be held by a user.  That is, the terminal device 2 is a portable-type input device.  The terminal device 2 is capable of communicating with the information processing device 3. The terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2; paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3), 
10wherein each of the transition source output target view (Paragraph [0099], a panoramic image of a display range such that the viewing direction is the direction in which the viewpoint moves (the front direction) is displayed on the monitor 4) and the transition destination output target view (Paragraph [0100], the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4), and a panoramic image of a display range obtained when the viewing direction is facing right with respect to the moving direction described above is displayed on the terminal device 2) is an output target view which is a partial view of an entire view (Paragraph [0099], a partial range of a panoramic image is displayed on each display device (the terminal device 2 and the monitor 4)) including a continuous visual field of 360 degrees in at least one direction (Paragraph [0097], a panoramic image is used which has an omni-direction (3600) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0101], as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.  Then, when producing an image of the three-dimensional model 21 (the inner side surface of the three-dimensional model 21) as viewed from the virtual camera 22, a panoramic image is rendered on the inner side surface of the three-dimensional model as a texture, thus producing a panoramic image.  Then, the display range is the viewing range of a virtual camera 22 (a hatched area 23 shown in FIG. 3) of the panoramic image).

	Regarding claim 4, SUZUKI discloses everything claimed as applied above (see claim 1), and SUZUKI further disclose wherein 10the entire view is a moving view (Paragraph [0097], a partial area of a panoramic image is displayed on a display device (note however that where a plurality of display devices are used as in the present embodiment, the entirety of a panoramic image may be displayed on some display devices).  It can also be said that a panoramic image is an image whose viewing direction changes as the display area changes.  In the present embodiment, a panoramic image is used which has an omni-direction (360.degree.) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0098], the plurality of panoramic images are each assigned a frame number, and a panoramic video is played by displaying panoramic images in the order of frame number.  In the present embodiment, a panoramic video is played in which the viewpoint moves over time), and 
determining the visual field transition path is based on movement direction information (Paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0090], the terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2. Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3) indicating a movement direction in the entire view of a first subject existing in the transition source output target view (Paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). Thus, the building is located in the right side of the front direction and then located in the left side of the facing right direction after the view transition).

	Regarding claim 5, SUZUKI discloses everything claimed as applied above (see claim 1), and SUZUKI further disclose wherein the entire view is a moving view (Paragraph [0097], a partial area of a panoramic image is displayed on a display device (note however that where a plurality of display devices are used as in the present embodiment, the entirety of a panoramic image may be displayed on some display devices).  It can also be said that a panoramic image is an image whose viewing direction changes as the display area changes.  In the present embodiment, a panoramic image is used which has an omni-direction (360.degree.) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0098], the plurality of panoramic images are each assigned a frame number, and a panoramic video is played by displaying panoramic images in the order of frame number.  In the present embodiment, a panoramic video is played in which the viewpoint moves over time), and 
determining the visual field transition path is based on 20movement direction information (Paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0090], the terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2. Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3) indicating a movement direction in the entire view of a second subject existing in the transition destination output target view (Paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). The first building is located in the right side of the front direction and then located in the left side of the facing right direction after the view transition; then the second building is displayed on the terminal 2 after the view transition).

	Regarding claim 14, SUZUKI discloses an information processing method executed by an information processing device, the method comprising: 
receiving, with an electronic processor (Paragraph [0088], FIG. 1 is a block diagram showing an example information processing system according to the first embodiment.  In FIG. 1, an information processing system 1 includes a terminal device 2, an information processing device 3, a monitor 4, and a controller device 7; paragraph [0093], the information processing device 3 includes a CPU (control unit) 5), a transition source output target view and a transition destination output 25target view (Paragraph [0090], the terminal device 2 is an input device that can be held by a user.  That is, the terminal device 2 is a portable-type input device.  The terminal device 2 is capable of communicating with the information processing device 3. The terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2; paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2); and 112SYP321152US02 880001-6454-US02 
automatically determining, with the electronic processor, a visual field transition path from the transition source output target view to the transition destination output target view (Paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3), 
5wherein each of the transition source output target view (Paragraph [0099], a panoramic image of a display range such that the viewing direction is the direction in which the viewpoint moves (the front direction) is displayed on the monitor 4) and the transition destination output target view (Paragraph [0100], the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4), and a panoramic image of a display range obtained when the viewing direction is facing right with respect to the moving direction described above is displayed on the terminal device 2) is output target view which is a partial view of an entire view (Paragraph [0099], a partial range of a panoramic image is displayed on each display device (the terminal device 2 and the monitor 4)) including a continuous visual field of 360 degrees in at least one direction (Paragraph [0097], a panoramic image is used which has an omni-direction (3600) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0101], as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.  Then, when producing an image of the three-dimensional model 21 (the inner side surface of the three-dimensional model 21) as viewed from the virtual camera 22, a panoramic image is rendered on the inner side surface of the three-dimensional model as a texture, thus producing a panoramic image.  Then, the display range is the viewing range of a virtual camera 22 (a hatched area 23 shown in FIG. 3) of the panoramic image).   

	Regarding claim 15, SUZUKI discloses a non-transitory computer-readable medium comprising a program that, when executed by an electronic processor (Paragraph [0088], FIG. 1 is a block diagram showing an example information processing system according to the first embodiment.  In FIG. 1, an information processing system 1 includes a terminal device 2, an information processing device 3, a monitor 4, and a controller device 7; paragraph [0093], the information processing device 3 includes a CPU (control unit) 5; paragraph [0093], various functions of the information processing device 3 (information processes shown in FIGS. 30 to 33) are implemented as the CPU 5 executes a predetermined information processing program using the memory 6), causes the electronic processor to perform a set of operations comprising: 
Paragraph [0090], the terminal device 2 is an input device that can be held by a user.  That is, the terminal device 2 is a portable-type input device.  The terminal device 2 is capable of communicating with the information processing device 3. The terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2; paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3), 
wherein each of the transition source output target view (Paragraph [0099], a panoramic image of a display range such that the viewing direction is the direction in which the viewpoint moves (the front direction) is displayed on the monitor 4) and the transition destination output target view (Paragraph [0100], the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4), and a panoramic image of a display range obtained when the viewing direction is facing right with respect to the moving direction described above is displayed on the terminal device 2) is output 20target view which is a partial view of an entire view (Paragraph [0099], a partial range of a panoramic image is displayed on each display device (the terminal device 2 and the monitor 4)) including a continuous visual field of 360 degrees in at least one direction (Paragraph [0097], a panoramic image is used which has an omni-direction (3600) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0101], as shown in FIG. 3, a three-dimensional model 21 is arranged in a virtual space, and a virtual camera 22 is arranged inside the three-dimensional model 21.  Then, when producing an image of the three-dimensional model 21 (the inner side surface of the three-dimensional model 21) as viewed from the virtual camera 22, a panoramic image is rendered on the inner side surface of the three-dimensional model as a texture, thus producing a panoramic image.  Then, the display range is the viewing range of a virtual camera 22 (a hatched area 23 shown in FIG. 3) of the panoramic image).

	Regarding claim 18, SUZUKI discloses everything claimed as applied above (see claim 15), and SUZUKI further disclose wherein the entire view is a moving view (Paragraph [0097], a partial area of a panoramic image is displayed on a display device (note however that where a plurality of display devices are used as in the present embodiment, the entirety of a panoramic image may be displayed on some display devices).  It can also be said that a panoramic image is an image whose viewing direction changes as the display area changes.  In the present embodiment, a panoramic image is used which has an omni-direction (360.degree.) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0098], the plurality of panoramic images are each assigned a frame number, and a panoramic video is played by displaying panoramic images in the order of frame number.  In the present embodiment, a panoramic video is played in which the viewpoint moves over time), and 
determining the visual field transition path is based on 20movement direction information (Paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0090], the terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2. Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3) indicating a movement direction in the entire view of a first Paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). Thus, the building is located in the right side of the front direction and then located in the left side of the facing right direction after the view transition).

	Regarding claim 19, SUZUKI discloses everything claimed as applied above (see claim 15), and SUZUKI further disclose wherein114SYP321152US02 880001-6454-US02the entire view is a moving view (Paragraph [0097], a partial area of a panoramic image is displayed on a display device (note however that where a plurality of display devices are used as in the present embodiment, the entirety of a panoramic image may be displayed on some display devices).  It can also be said that a panoramic image is an image whose viewing direction changes as the display area changes.  In the present embodiment, a panoramic image is used which has an omni-direction (360.degree.) viewing angle for the up, down, left and right directions (see FIG. 3); paragraph [0098], the plurality of panoramic images are each assigned a frame number, and a panoramic video is played by displaying panoramic images in the order of frame number.  In the present embodiment, a panoramic video is played in which the viewpoint moves over time), and 
determining the visual field transition path is based on movement direction (Paragraph [0092], the terminal device 2 includes sensors for detecting the acceleration for a predetermined axis direction and the angular velocity with respect to the rotation about a predetermined axis direction used for calculating the attitude of the terminal device 2; paragraph [0008], the computer displays, on the display device, an image of the panoramic video in a viewing range corresponding to a viewing direction determined based on an input on a predetermined input device; paragraph [0090], the terminal device 2 transmits, to the information processing device 3, operation data representing an operation performed on the terminal device 2. Thus, the senor of the terminal device 2 automatically determines the visual field transition path from front direction to facing right and provide the attitude of the terminal device 2 to the information processing device 3) information indicating a movement direction in the entire view of a second subject existing in the 5transition destination output target view (Paragraph [0100], the display range on the terminal device 2 is changed in accordance with the attitude of the terminal device 2.  For example, in FIG. 2, the terminal device 2 is in an attitude facing right with respect to the front direction (the direction from the user (the terminal device 2) toward the monitor 4). The first building is located in the right side of the front direction and then located in the left side of the facing right direction after the view transition; then the second building is displayed on the terminal 2 after the view transition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-3, 6-9, 11-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable SUZUKI (U.S. Patent Application Publication 2014/0270692 A1) in view of Oh (U.S. Patent Application Publication 2006/0132482 A1).

	Regarding claim 2, SUZUKI discloses everything claimed as applied above (see claim 1).
However, SUZUKI does not specifically disclose wherein the set of operations further includes 
determining one of a plurality of candidate paths to be the visual field transition path, a first candidate path of the 20plurality of candidate paths progressing to one direction from the transition source output target view towards the transition destination output target view, and a second candidate path of the plurality of candidate paths progressing to a direction opposite to the one direction.    
	In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes; paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display) wherein the set of operations further includes 
determining one of a plurality of candidate paths to be the visual field transition path (Paragraph [0069], a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0071], transitional objects are then created 510.  Once the relative positions of the first and second scenes are determined, then a path for a virtual camera is selected from the first scene to the second scene.  The camera path may be any arbitrary path; paragraph [0073], finally, the virtual camera path from the first scene to the second scene may be edited 530.  In some embodiments of the invention, the virtual camera path may be linear by default from the acquisition point of the first scene to the acquisition point of the second scene.  Alternatively, the virtual camera path may be determined to be an arbitrary path, e.g., a curved path), a first candidate path of the 20plurality of candidate paths progressing to one direction from the transition source output target view towards the transition destination output target view (Paragraphs [0085]-[0086], the translation step is a two-step process.  The first step involves reducing the translation solution space to a one-dimensional problem; and the second step then computes the solution in the one-dimensional space (FIGS. 16 and 17).  To do this, we first place the rotated scenes in a common coordinate system, i.e., the "world space," as shown in FIG. 16.  Initially, we assume that the acquisition positions for both scenes are the same point … Next, the centroid of each PRT ectangle is computed; paragraph [0087], the line that goes through the centroid (now commonly shared point in space) to the new position of the viewpoint for the second panorama position is the one-dimensional solution space 1660.  We call this the "solution line." Moving the second scene position along the solution line means the projected rectangle on the common world plane changes in size, i.e., area.  The final step, a translation along the solution line, is illustrated 1670; paragraph [0088], FIG. 17 illustrates the birds-eye view in detail of the translation 1670.  The initial positions of the first scene and the second scene (right before 1670) are defined by ps 1700 and pd 1730, respectively.  The first scene's position, ps, remains static while pd is translated along the solution line, 1720.  From the initial position pd 1730, the new position pd 1710 along the solution space, 1720, is determined such that the areas of the rectangle are the same; paragraphs [0090]-[0091], equation (3) shows how to determine the final position of the second panorama by using the weighted average of each solution position of the second panorama positions … More intuitively, (ni,j vi,j) considers the angle of the rectangle as seen from the acquisition position--the more grazing the angle, the less confidence that the user-specified rectangle is correct. Thus, one moving path is determined to one direction from the initial position pd 1730 to the new position pd 1710), and a second candidate path of the plurality of candidate paths progressing to a direction opposite to the one direction (Paragraph [0088], FIG. 17 shows the solution line 1720 and the initial position pd 1730 and the new position pd 1710 is determined; paragraphs [0090]-[0091], equation (3) shows how to determine the final position of the second panorama by using the weighted average of each solution position of the second panorama positions … More intuitively, (ni,j vi,j) considers the angle of the rectangle as seen from the acquisition position--the more grazing the angle, the less confidence that the user-specified rectangle is correct. Thus, the moving path to a direction opposite to the new position pd 1710 is used as one of solution position of the second panorama positions to determine the final translation position).    
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the function for computing the closest point on the solution curve in order to select a moving path of the virtual camera from the first scene to the second scene. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SUZUKI according to the relied-upon teachings of Oh to obtain the invention as specified in claim.

	Regarding claim 3, SUZUKI discloses everything claimed as applied above (see claim 1).
However, SUZUKI does not specifically disclose wherein determining the visual field transition path is based on movement distance information indicating a movement 
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes; paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display) wherein determining the visual field transition path is based on movement distance information indicating a movement distance from the transition source output target view to the transition 5destination output target view for each of a plurality of candidate paths (Paragraphs [0085]-[0086], the translation step is a two-step process.  The first step involves reducing the translation solution space to a one-dimensional problem; and the second step then computes the solution in the one-dimensional space (FIGS. 16 and 17).  To do this, we first place the rotated scenes in a common coordinate system, i.e., the "world space," as shown in FIG. 16.  Initially, we assume that the acquisition positions for both scenes are the same point … Next, the centroid of each PRT ectangle is computed; paragraph [0087], the line that goes through the centroid (now commonly shared point in space) to the new position of the viewpoint for the second panorama position is the one-dimensional solution space 1660.  We call this the "solution line." Moving the second scene position along the solution line means the projected rectangle on the common world plane changes in size, i.e., area.  The final step, a translation along the solution line, is illustrated 1670; paragraph [0088], FIG. 17 illustrates the birds-eye view in detail of the translation 1670.  The initial positions of the first scene and the second scene (right before 1670) are defined by ps 1700 and pd 1730, respectively.  The first scene's position, ps, remains static while pd is translated along the solution line, 1720.  From the initial position pd 1730, the new position pd 1710 along the solution space, 1720, is determined such that the areas of the rectangle are the same; paragraph [0089], computing the distance hd determines the final translation position.  Equation (1) shows the length of hd, where it is the hypotenuse of a right triangle, and rd and bd are opposite and adjacent sides, respectively.  Equation (2) shows how to compute the orthogonal distance to the normal plane rd, where Ad and As are areas of the projected rectangles of second and first panoramas onto the world plane, respectively.  By computing hd, we are computing the distance from c to pd, such that the projected areas of the first and second PRT rectangles are the same; paragraphs [0090]-[0091], equation (3) shows how to determine the final position of the second panorama by using the weighted average of each solution position of the second panorama positions … More intuitively, (ni,j vi,j) considers the angle of the rectangle as seen from the acquisition position--the more grazing the angle, the less confidence that the user-specified rectangle is correct. Thus, the movement distance along the solution line will be computed for each candidate position).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the function for computing the closest point on the solution curve in order to select a moving path of the virtual camera from the first 

	Regarding claim 6, SUZUKI discloses everything claimed as applied above (see claim 1).
However, SUZUKI does not specifically disclose 25wherein109SYP321152US02 880001-6454-US02the entire view is a moving view, and 
determining the visual field transition path is based on movement speed information indicating a movement speed in the entire view of a second subject existing in the transition 5destination output target view or a first subject existing in the transition source output target view.    
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes) wherein109SYP321152US02 880001-6454-US02the entire view is a moving view (Paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display), and 
determining the visual field transition path is based on movement speed information indicating a movement speed (Paragraph [0069], a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0071], transitional objects are then created 510.  Once the relative positions of the first and second scenes are determined, then a path for a virtual camera is selected from the first scene to the second scene.  The camera path may be any arbitrary path; paragraph [0073], finally, the virtual camera path from the first scene to the second scene may be edited 530.  In some embodiments of the invention, the virtual camera path may be linear by default from the acquisition point of the first scene to the acquisition point of the second scene.  Alternatively, the virtual camera path may be determined to be an arbitrary path, e.g., a curved path. Further, the speed at which the path is traversed may vary.  Furthermore, the viewing direction may point in any direction and may change during the transition from the first scene to the second scene) in the entire view of a second subject existing in the transition 5destination output target view or a first subject existing in the transition source output target view (Paragraphs [0102]-[0103], FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110; FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220.  These parameters may correspond to alpha-blending, motion blurring, color saturation, morphing, etc. The horizontal axis is the time, where "time=0.0" represents the start time and "time=1.0" is the end time, during which the virtual camera moves along the predefined path from the first scene 3230 to the second scene 3250.  The range may be a normalized range and the user can separately change the speed and acceleration of the camera at various points on the path).    
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to have a function for controlling the moving speed of the virtual camera along the path to provide the transitional parameters for rendering transitional images on the display reflect what the virtual camera would see. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SUZUKI according to the relied-upon teachings of Oh to obtain the invention as specified in claim.

	Regarding claim 7, SUZUKI discloses everything claimed as applied above (see claim 1).
However, SUZUKI does not specifically disclose wherein 10the entire view is a moving view, and 

In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes) wherein 10the entire view is a moving view (Paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display), and 
determining the visual field transition path is based on subject position information (Paragraph [0069], a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0071], transitional objects are then created 510.  Once the relative positions of the first and second scenes are determined, then a path for a virtual camera is selected from the first scene to the second scene.  The camera path may be any arbitrary path; paragraph [0073], finally, the virtual camera path from the first scene to the second scene may be edited 530.  In some embodiments of the invention, the virtual camera path may be linear by default from the acquisition point of the first scene to the acquisition point of the second scene.  Alternatively, the virtual camera path may be determined to be an arbitrary path, e.g., a curved path. Further, the speed at which the path is traversed may vary.  Furthermore, the viewing direction may point in any direction and may change during the transition from the first scene to the second scene) indicating a position of a second subject existing in the transition destination output target view in a frame after a required transition time has elapsed (Paragraph [0103], FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220.  These parameters may correspond to alpha-blending, motion blurring, color saturation, morphing, etc. The horizontal axis is the time, where "time=0.0" represents the start time and "time=1.0" is the end time, during which the virtual camera moves along the predefined path from the first scene 3230 to the second scene 3250. For instance, for alpha blending, the vertical axis ranges also from [0.0, 1.0], where 1.0 is when the transitional objects from the first scene are completely opaque and the transitional objects from the second scene are completely transparent, and 0.0 is the inverse).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the transitional parameters at a given time in the virtual camera's flight along a path in order to render transitional images on the display 

	Regarding claim 8, SUZUKI discloses everything claimed as applied above (see claim 1).
However, SUZUKI does not specifically disclose wherein the entire view is a moving view, and 
wherein the set of operations further includes specifying 20the transition source output target view and the transition destination output target view, on a basis of a selective instruction of a user with respect to a transition setting view representing a plurality of subject views, each the plurality of subject views is the partial view included in the moving110SYP321152US02 880001-6454-US02view and indicates an existence position of each of a plurality of subjects in the moving view, in a list.
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes) wherein the entire view is a moving view (Paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display), and 
wherein the set of operations further includes specifying 20the transition source output target view and the transition destination output target view, on a basis of a selective instruction of a user with respect to a transition setting view representing a plurality of subject views (Paragraph [0069], in various embodiments of the present invention, a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0072], next, transitional parameters may be entered and adjusted 520.  As the virtual camera travels from the first scene to the second scene, transitional parameters determine how the transitional objects in the transitional scenes vary in time, as the motion is simulated from the first scene to the second scene.  Transitional parameters may include alpha blending (transparency), motion blurring, feature morphing, etc. In general, the transitional parameters may be thought as image processing filters (both 2D and 3D) that are applied over time during the flight of a virtual camera along a path), each the plurality of subject views is the partial view included in the moving110SYP321152US02 880001-6454-US02view and indicates an existence position of each of a plurality of subjects in the moving view, in a list (Paragraph [0102], in a specific embodiment of the invention, a user interface provides for interactive editing of transitional parameters.  FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110.  The user can navigate the 3D environment that contains the transitional objects interactively in a WYSIWYG fashion ("what you see is what you get").  The transitional object list displays the created transitional objects, and may be used for toggling selection, visibility, and other parameters.  The bottom window pane 3120 shows transitional parameter graphs.  These graphs show the parameter value at any point along a path for the virtual camera; paragraph [0103], FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220.  These parameters may correspond to alpha-blending, motion blurring, color saturation, morphing, etc. The horizontal axis is the time, where "time=0.0" represents the start time and "time=1.0" is the end time, during which the virtual camera moves along the predefined path from the first scene 3230 to the second scene 3250. For instance, for alpha blending, the vertical axis ranges also from [0.0, 1.0], where 1.0 is when the transitional objects from the first scene are completely opaque and the transitional objects from the second scene are completely transparent, and 0.0 is the inverse).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the transitional parameters at a given time in the virtual camera's flight along a path in order to render transitional images on the display 

	Regarding claim 9, SUZUKI discloses everything claimed as applied above (see claim 1).
However, SUZUKI does not specifically disclose 5wherein the set of operations further includes 
specifying the transition destination output target view or the transition source output target view, on a basis of a user manipulation of designating a display candidate view, that is performed with respect to a display based on display data 10including a view of the partial view to be the output target view in the entire view and an existence presentation view representing the display candidate view existing in a still view or a moving view as the entire view.
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes; paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display) wherein the set of operations further includes 
specifying the transition destination output target view or the transition source output target view, on a basis of a user manipulation of designating a display candidate view (Paragraph [0069], in various embodiments of the present invention, a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0072], next, transitional parameters may be entered and adjusted 520.  As the virtual camera travels from the first scene to the second scene, transitional parameters determine how the transitional objects in the transitional scenes vary in time, as the motion is simulated from the first scene to the second scene), that is performed with respect to a display based on display data 10including a view of the partial view to be the output target view in the entire view and an existence presentation view representing the display candidate view existing in a still view or a moving view as the entire view (Paragraph [0102], in a specific embodiment of the invention, a user interface provides for interactive editing of transitional parameters.  FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110.  The user can navigate the 3D environment that contains the transitional objects interactively in a WYSIWYG fashion ("what you see is what you get").  The transitional object list displays the created transitional objects, and may be used for toggling selection, visibility, and other parameters; paragraph [0103], FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220 …The graphical user interface is provided for the user to interactively and graphically adjust each parameter using a 2D curve 3270.  The timeline slider, as shown on the vertical bar 3260, can be interactively dragged left or right to preview the transitional image that is displayed on the main display 3100).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the transitional parameters at a given time in the virtual camera's flight along a path in order to render transitional images on the display reflect what the virtual camera would see. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SUZUKI according to the relied-upon teachings of Oh to obtain the invention as specified in claim.

	Regarding claim 11, the combination of SUZUKI in view of Oh discloses everything claimed as applied above (see claim 9).
However, SUZUKI does not specifically disclose wherein111SYP321152US02 880001-6454-US02the existence presentation view is provided at a position corresponding to a position relationship of 
In the similar field of endeavor, Oh discloses wherein111SYP321152US02 880001-6454-US02the existence presentation view is provided at a position corresponding to a position relationship of the display candidate view indicated by the existence presentation view with respect to the view of the partial view (Paragraph [0102], FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110.  The user can navigate the 3D environment that contains the transitional objects interactively in a WYSIWYG fashion ("what you see is what you get").  The transitional object list displays the created transitional objects, and may be used for toggling selection, visibility, and other parameters.  The bottom window pane 3120 shows transitional parameter graphs.  These graphs show the parameter value at any point along a path for the virtual camera; paragraph [0103], FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220 … The graphical user interface is provided for the user to interactively and graphically adjust each parameter using a 2D curve 3270.  The timeline slider, as shown on the vertical bar 3260, can be interactively dragged left or right to preview the transitional image that is displayed on the main display 3100).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second 

	Regarding claim 12, the combination of SUZUKI in view of Oh discloses everything claimed as applied above (see claim 9).
However, SUZUKI does not specifically disclose wherein the display data includes the existence presentation view corresponding to the display candidate view existing in a 10designated time axis position, that corresponds to the time axis position that is designated in the view of the partial view to be the output target view.
In the similar field of endeavor, Oh discloses wherein the display data includes the existence presentation view corresponding to the display candidate view existing in a 10designated time axis position (Paragraph [0102], FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110; paragraph [0103], FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220.  These parameters may correspond to alpha-blending, motion blurring, color saturation, morphing, etc. The horizontal axis is the time, where "time=0.0" represents the start time and "time=1.0" is the end time, during which the virtual camera moves along the predefined path from the first scene 3230 to the second scene 3250), that corresponds to the time axis position that is designated in the view of the partial view to be the output target view (Paragraph [0103], the graphical user interface is provided for the user to interactively and graphically adjust each parameter using a 2D curve 3270.  The timeline slider, as shown on the vertical bar 3260, can be interactively dragged left or right to preview the transitional image that is displayed on the main display 3100).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the transitional parameters at a given time in the virtual camera's flight along a path in order to render transitional images on the display reflect what the virtual camera would see. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 

	Regarding claim 13, the combination of SUZUKI in view of Oh discloses everything claimed as applied above (see claim 9).
However, SUZUKI does not specifically disclose 15wherein the display data includes the existence presentation view indicating a position relationship between the display candidate view and the view of the partial view to be the output target view.
In the similar field of endeavor, Oh discloses wherein the display data includes the existence presentation view indicating a position relationship between the display candidate view and the view of the partial view to be the output target view (Paragraph [0102], FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110.  The user can navigate the 3D environment that contains the transitional objects interactively in a WYSIWYG fashion ("what you see is what you get").  The transitional object list displays the created transitional objects, and may be used for toggling selection, visibility, and other parameters.  The bottom window pane 3120 shows transitional parameter graphs.  These graphs show the parameter value at any point along a path for the virtual camera; paragraph [0103], FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220 … The graphical user interface is provided for the user to interactively and graphically adjust each parameter using a 2D curve 3270.  The timeline slider, as shown on the vertical bar 3260, can be interactively dragged left or right to preview the transitional image that is displayed on the main display 3100).
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the transitional parameters at a given time in the virtual camera's flight along a path in order to render transitional images on the display reflect what the virtual camera would see. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SUZUKI according to the relied-upon teachings of Oh to obtain the invention as specified in claim.

	Regarding claim 16, SUZUKI discloses everything claimed as applied above (see claim 15).
However, SUZUKI does not specifically disclose wherein the set of operations further includes 113SYP321152US02 880001-6454-US02 
determining one of a plurality of candidate paths, a first candidate path of the plurality of candidate paths progressing to one direction from the transition source output target view towards the transition destination output target view, and a 5second 
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes; paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display) wherein the set of operations further includes 113SYP321152US02 880001-6454-US02 
determining one of a plurality of candidate paths (Paragraph [0069], a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0071], transitional objects are then created 510.  Once the relative positions of the first and second scenes are determined, then a path for a virtual camera is selected from the first scene to the second scene.  The camera path may be any arbitrary path; paragraph [0073], finally, the virtual camera path from the first scene to the second scene may be edited 530.  In some embodiments of the invention, the virtual camera path may be linear by default from the acquisition point of the first scene to the acquisition point of the second scene.  Alternatively, the virtual camera path may be determined to be an arbitrary path, e.g., a curved path), a first candidate path of the plurality of candidate Paragraphs [0085]-[0086], the translation step is a two-step process.  The first step involves reducing the translation solution space to a one-dimensional problem; and the second step then computes the solution in the one-dimensional space (FIGS. 16 and 17).  To do this, we first place the rotated scenes in a common coordinate system, i.e., the "world space," as shown in FIG. 16.  Initially, we assume that the acquisition positions for both scenes are the same point … Next, the centroid of each PRT ectangle is computed; paragraph [0087], the line that goes through the centroid (now commonly shared point in space) to the new position of the viewpoint for the second panorama position is the one-dimensional solution space 1660.  We call this the "solution line." Moving the second scene position along the solution line means the projected rectangle on the common world plane changes in size, i.e., area.  The final step, a translation along the solution line, is illustrated 1670; paragraph [0088], FIG. 17 illustrates the birds-eye view in detail of the translation 1670.  The initial positions of the first scene and the second scene (right before 1670) are defined by ps 1700 and pd 1730, respectively.  The first scene's position, ps, remains static while pd is translated along the solution line, 1720.  From the initial position pd 1730, the new position pd 1710 along the solution space, 1720, is determined such that the areas of the rectangle are the same; paragraphs [0090]-[0091], equation (3) shows how to determine the final position of the second panorama by using the weighted average of each solution position of the second panorama positions … More intuitively, (ni,j vi,j) considers the angle of the rectangle as seen from the acquisition position--the more grazing the angle, the less confidence that the user-specified rectangle is correct. Thus, one moving path is determined to one direction from the initial position pd 1730 to the new position pd 1710), and a 5second candidate path of the plurality of candidate paths progressing to a direction opposite to the one direction, as the visual field transition path (Paragraph [0088], FIG. 17 shows the solution line 1720 and the initial position pd 1730 and the new position pd 1710 is determined; paragraphs [0090]-[0091], equation (3) shows how to determine the final position of the second panorama by using the weighted average of each solution position of the second panorama positions … More intuitively, (ni,j vi,j) considers the angle of the rectangle as seen from the acquisition position--the more grazing the angle, the less confidence that the user-specified rectangle is correct. Thus, the moving path to a direction opposite to the new position pd 1710 is used as one of solution position of the second panorama positions to determine the final translation position).    
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to provide the function for computing the closest point on the solution curve in order to select a moving path of the virtual camera from the first scene to the second scene. Therefore, it would have been obvious to a person of 

	Regarding claim 17, SUZUKI discloses everything claimed as applied above (see claim 15).
However, SUZUKI does not specifically disclose wherein determining the visual field transition path is based on movement distance information indicating a movement distance from the transition source output target view to the transition destination output target view for each of a plurality of candidate paths.    
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes; paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display) wherein determining the visual field transition path is based on movement distance information indicating a movement distance from the transition source output target view to the transition destination output target view for each of a plurality of candidate paths (Paragraphs [0085]-[0086], the translation step is a two-step process.  The first step involves reducing the translation solution space to a one-dimensional problem; and the second step then computes the solution in the one-dimensional space (FIGS. 16 and 17).  To do this, we first place the rotated scenes in a common coordinate system, i.e., the "world space," as shown in FIG. 16.  Initially, we assume that the acquisition positions for both scenes are the same point … Next, the centroid of each PRT ectangle is computed; paragraph [0087], the line that goes through the centroid (now commonly shared point in space) to the new position of the viewpoint for the second panorama position is the one-dimensional solution space 1660.  We call this the "solution line." Moving the second scene position along the solution line means the projected rectangle on the common world plane changes in size, i.e., area.  The final step, a translation along the solution line, is illustrated 1670; paragraph [0088], FIG. 17 illustrates the birds-eye view in detail of the translation 1670.  The initial positions of the first scene and the second scene (right before 1670) are defined by ps 1700 and pd 1730, respectively.  The first scene's position, ps, remains static while pd is translated along the solution line, 1720.  From the initial position pd 1730, the new position pd 1710 along the solution space, 1720, is determined such that the areas of the rectangle are the same; paragraph [0089], computing the distance hd determines the final translation position.  Equation (1) shows the length of hd, where it is the hypotenuse of a right triangle, and rd and bd are opposite and adjacent sides, respectively.  Equation (2) shows how to compute the orthogonal distance to the normal plane rd, where Ad and As are areas of the projected rectangles of second and first panoramas onto the world plane, respectively.  By computing hd, we are computing the distance from c to pd, such that the projected areas of the first and second PRT rectangles are the same; paragraphs [0090]-[0091], equation (3) shows how to determine the final position of the second panorama by using the weighted average of each solution position of the second panorama positions … More intuitively, (ni,j vi,j) considers the angle of the rectangle as seen from the acquisition position--the more grazing the angle, the less confidence that the user-specified rectangle is correct. Thus, the movement distance along the solution line will be computed for each candidate position).


	Regarding claim 20, SUZUKI discloses everything claimed as applied above (see claim 15).
However, SUZUKI does not specifically disclose wherein the entire view is a moving view, and 
10determining the visual field transition path is based on movement speed information indicating a movement speed in the entire view of a second subject existing in the transition destination output target view or a first subject existing in the transition source output target view.
In the similar field of endeavor, Oh discloses (Abstract, a method and system for creating a transition between a first scene and a second scene on a computer system display, simulating motion.  The method includes determining a transformation that maps the first scene into the second scene.  Motion between the scenes is simulated by displaying transitional images that include a transitional scene based on a transitional object in the first scene and in the second scene.  The rendering of the transitional object evolves according to specified transitional parameters as the transitional images are displayed.  A viewer receives a sense of the connectedness of the scenes from the transitional images.  Virtual tours of broad areas, such as cityscapes, can be created using inter-scene transitions among a complex network of pairs of scenes) wherein the entire view is a moving view (Paragraph [0004], FIG. 2 shows an example of a scene in two panoramic formats: a sphere map 200, 220 and a cube map 210, 230. The unwrapped stitched image 200 maps onto a spherical geometry 220, and the panorama virtually replicates the photography acquisition position when viewed from the center of the sphere. The process works similarly with cube map panoramas.  Other types of panoramic projections may be employed, but the process is similar.  Note that images may be thought of as partial panoramas.  The final step is display of or viewing the panorama, as illustrated in FIG. 3.  The stitched together images are viewed interactively using panorama-viewing techniques, as are known in the art.  In FIG. 3, the acquisition position 310 in virtual space in the center of the sphere is shown for a spherical panorama 300.  Also shown is the pin-hole camera projection frustum 320 that represents one portion of the panoramic image that may be viewed on the display), and 
Paragraph [0069], a method and a system are provided for generating a substantially seamless transition between two scenes--a "first scene" and a "second scene"--simulating motion on a computer display screen.  The first scene is observed from a first viewpoint and the second scene is observed from a second viewpoint.  These scenes may be a single source image or a panoramic source image or any portion thereof.  Images may include virtually any type of digitized graphical content including photographs, pictures, sketches, paintings, etc. FIG. 5 shows a flow diagram for inter-scene motion creation 410 according to an embodiment of the invention; paragraph [0070], the first step 500--acquisition camera pose estimation--determines relative acquisition positions of the first and second scenes in 3D space (i.e., a world space); paragraph [0071], transitional objects are then created 510.  Once the relative positions of the first and second scenes are determined, then a path for a virtual camera is selected from the first scene to the second scene.  The camera path may be any arbitrary path; paragraph [0073], finally, the virtual camera path from the first scene to the second scene may be edited 530.  In some embodiments of the invention, the virtual camera path may be linear by default from the acquisition point of the first scene to the acquisition point of the second scene.  Alternatively, the virtual camera path may be determined to be an arbitrary path, e.g., a curved path. Further, the speed at which the path is traversed may vary.  Furthermore, the viewing direction may point in any direction and may change during the transition from the first scene to the second scene) in the entire view of a second subject existing in the transition destination output target view or a first subject existing in the transition source output target view (Paragraphs [0102]-[0103], FIG. 31 shows the layout of an illustrative transitional parameter editor ("TPE"), according to an embodiment of the invention.  3100 shows the main display, which is an interactive panorama viewer in this instance, and a transitional object display list 3110; FIG. 32 shows a close up view of a TPE screen.  As shown, transitional parameters are represented by 2D graphs 3200, 3210, and 3220.  These parameters may correspond to alpha-blending, motion blurring, color saturation, morphing, etc. The horizontal axis is the time, where "time=0.0" represents the start time and "time=1.0" is the end time, during which the virtual camera moves along the predefined path from the first scene 3230 to the second scene 3250.  The range may be a normalized range and the user can separately change the speed and acceleration of the camera at various points on the path).    
SUZUKI and Oh are analogous art because both pertain to utilize the method for performing the visual transition from the first position of the viewing point to the second position of the view point. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the information processing device taught by SUZUKI incorporate the teachings of Oh, and applying the method for creating smooth transitions between a first scene and a second scene on a computer system display taught by Oh to have a function for controlling the moving speed of the virtual camera along the path to provide the transitional parameters for rendering transitional images on the display reflect what the virtual camera would see. Therefore, 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable SUZUKI (U.S. Patent Application Publication 2014/0270692 A1) in view of Oh (U.S. Patent Application Publication 2006/0132482 A1) in view of YUN (U.S. Patent Application Publication 2013/0222283 A1).

	Regarding claim 10, the combination of SUZUKI in view of Oh discloses everything claimed as applied above (see claim 9).
However, SUZUKI does not specifically disclose wherein the existence presentation view is a thumbnail view of the display candidate view, and 
the display data includes a view of a current output 20target view and the thumbnail view of the display candidate view.    
In the similar field of endeavor, YUN discloses (Abstract, a mobile terminal according to an embodiment of the present disclosure may include a display unit configured to display a page of an electronic note and display a thumbnail image corresponding to another page along with the page; FIG. 1; paragraph [0065], the camera 121 processes an image frame, such as still or moving images, obtained by an image sensor in a video phone call or image capturing mode.  The processed image frame may be displayed on a display unit 151) wherein the existence presentation view is a thumbnail view of the display candidate view (FIG. 3; paragraph [0123], the process of displaying a page of the electronic note on the display unit 151 (S110) is first carried out.  Next, the process of displaying a thumbnail image corresponding to another page along with the page on the display unit 151 (S120) is carried out. FIGS. 4A and 4B; paragraphs [0139]-[0142], the thumbnail image 262 displays the content of next page), and 
the display data includes a view of a current output 20target view and the thumbnail view of the display candidate view (Paragraphs [0139]-[0142], the display unit 251 displays the content of the current page and the thumbnail image 262 displays the content of next page).
SUZUKI and YUN are analogous art because both pertain to utilize the image information processing. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing device taught by SUZUKI using the concept of YUN’s image display control which generates and displays the thumbnail image corresponding to the existence presentation image in order to the user to view the next available image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify SUZUKI according to the relied-upon teachings of YUN to obtain the invention as specified in claim.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616